

ENERGROUP HOLDINGS CORPORATION
No. 9, Xin Yi Street, Ganjingzi District
Dalian City, Liaoning province
People’s Republic of China 116039 


December 31, 2007


Mr. Shi Huashan
No. 9 Xin Yi Street
Ganjingzi District
Dalian, PRC 116039


Re: Executive Employment Agreement - President and Chief Executive Officer


Dear Mr. Shi,


Energroup Holdings Corporation, a Nevada corporation (the "Company"), is pleased
to offer you the position of President and Chief Executive Officer ("CEO”), at a
yearly salary of USD $100,000 payable to you in monthly installments in
accordance with the Company’s standard payroll practices for salaried employees.
This salary will be subject to adjustment pursuant to the Company’s employee
compensation policies in effect from time to time.


The Company agrees that you will be entitled to the benefits that the Company
customarily makes available to employees in positions comparable to yours.


In the event that you depart from the Company for any reason, you agree to
refrain from using or disclosing the Company’s confidential information in any
manner which might be detrimental to or conflict with the business interests of
the Company. This Agreement does not prevent a former employee from using his or
her general knowledge and experience-no matter when or how gained, in any new
field or position.


In the event of your departure, you agree that all inventions conceived or
developed by you in which trade secret information of the Company was used, or
that relate to the business of the Company or to the Company's actual or
demonstrably anticipated research and development, or that result from any work
performed by you for the Company will remain the property of the Company. All
other inventions conceived or developed by you during the term of this Agreement
will remain your property.
 
1

--------------------------------------------------------------------------------


 
The Company agrees that you have the right to terminate your employment by
giving the Company prior notice with or without cause, and the Company reserves
for itself an equal right. We both agree that any dispute arising with respect
to your employment, the termination of that employment, or a breach of any
covenant of good faith and fair dealing related to your employment, shall be
conclusively settled by final and binding court in Liaoning Province in the
People’s Republic of China.


This letter contains the entire agreement with respect to your employment. The
terms of this offer may only be changed by written agreement, although the
Company’s Board of Directors or appropriate committee thereof, may from time to
time, in its sole discretion, adjust the salaries and benefits paid to you and
other employees. Should you have any questions with regard to any of the items
indicated above, please contact the undersigned. Kindly indicate your consent to
this employment agreement by signing and returning a copy of this letter to the
Company.


Your starting date for commencement of employment will be the date of closing of
the reverse takeover transaction under the Company’s Share Exchange Agreement
dated December 2007, unless otherwise mutually agreed in writing.


[Signature Page Follows]
 
2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have entered into this Executive Employment
Agreement as of the date first written above.
 
CHIEF EXECUTIVE OFFICER:
SHI HUASHAN, an individual
       
By:
                   
Shi Huashan

 
 
COMPANY:
ENERGROUP HOLDINGS CORPORATION
       
By:
                     
Name: Wang Shu
   
Title: Chief Financial Officer



3

--------------------------------------------------------------------------------


 